                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 CLETUS FRANKLIN,                                 )
                                                  )
               Plaintiff,                         )
                                                  )            No.    3:19-CV-350-DCLC-HBG
 v.                                               )
                                                  )
 SEVIER COUNTY, RONALD SEALS,                     )
 and RHETT RUTLEDGE,                              )
                                                  )
               Defendants.                        )

                                 MEMORANDUM OPINION

       Plaintiff, a pretrial detainee housed in maximum security in the Sevier County Jail that is

proceeding in forma pauperis in this action, has filed a complaint for violation of his civil rights

under 42 U.S.C. § 1983 in which he asserts that Defendants have implemented policies under

which they deny him outside exercise, adequate library services, and adequate freedom of speech

and expression [Doc. 2]. However, Plaintiff has now filed a motion to voluntarily dismiss this

action with prejudice [Doc. 18]. For good cause shown therein, Plaintiff’s motion to voluntarily

dismiss this action [Id.] will be GRANTED, his other pending motions [Docs. 3 and 16] will be

DENIED as moot, and this action will be DISMISSED. The Court CERTIFIES that any appeal

from this dismissal would not be taken in good faith.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:


                                                      s/ Clifton L. Corker
                                                      United States District Judge
2
